Upon consideration of the petition filed by Defendant on the 29th day of September 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Denied by order of the Court in Conference this the 3rd day of November 2005."
Upon consideration of the petition for Writ of Prohibition filed by Defendant on the 29th day of September 2005 in this matter, the following order was entered and is:
"Denied by order of the Court in conference, this the 3rd day of November 2005."